Case 2:20-bk-16475-ER      Doc 109 Filed 11/16/20 Entered 11/16/20 20:08:52       Desc
                            Main Document    Page 1 of 15



  1   Daniel Weintraub – State Bar No. 132111
      James R. Selth – State Bar No. 123420
  2   Crystle J. Lindsey – State Bar No. 281944
  3   WEINTRAUB & SELTH, APC
      11766 Wilshire Boulevard, Suite 1170
  4   Los Angeles, CA 90025
      Telephone: (310) 207-1494
  5
      Facsimile: (310) 442-0660
  6
      General Bankruptcy Counsel for
  7   Debtor in Possession, NEUMEDICINES, INC.
  8
  9                          UNITED STATES BANKRUPTCY COURT
 10
                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
 11
       In re:                                     Chapter 11
 12
       NEUMEDICINES, INC.,                        Case No.: 2:20-bk-16475-ER
 13
 14                                  Debtor. MOTION OF DEBTOR-IN-POSSESSION FOR
                                             ENTRY OF AN ORDER (I) EXTENDING THE
 15                                          EXCLUSIVITY PERIODS; AND (II) GRANTING
 16                                          RELATED RELIEF; DECLARATION OF DANIEL
                                             J. WEINTRAUB IN SUPPORT THEREOF
 17
                                                  Date:      December 10, 2020
 18                                               Time:      11:00 a.m.
 19                                               Courtroom: 1568

 20                                               (Telephonic Appearances Only)
 21
 22
 23
 24
 25
 26
 27
 28




                                                -1-
      3788.01               DEBTOR’S MOTION TO EXTEND EXCLUSIVITY PERIODS
Case 2:20-bk-16475-ER             Doc 109 Filed 11/16/20 Entered 11/16/20 20:08:52                       Desc
                                   Main Document    Page 2 of 15



  1             Neumedicines, Inc., the debtor and debtor-in-possession in the above-captioned Chapter
  2   11 case (“Debtor”), will and hereby does move this Court (the “Motion”), pursuant to Section
  3   1121(d) of the United States Code § 101 et seq. (“Bankruptcy Code”)1, for entry of an order (i)
  4   extending by 120 days the period during which the Debtor has the exclusive right to file a
  5   Chapter 11 Plan of Reorganization (“Plan” and the “Exclusive Filing Period”) from November
  6   16, 2020 to March 16, 2021; and (ii) extending the period during which the Debtor has the
  7   exclusive right to solicit Plan acceptance (the “Exclusive Solicitation Period” and together with
  8   Exclusive Filing Period, the “Exclusivity Periods”) from January 15, 2021 to May 15, 2021 (the
  9   “Motion”). In support of its Motion, Debtor states as follows:
 10
 11                                                              I.
 12                                                    INTRODUCTION
 13             The Debtor filed this Bankruptcy Case on July 17, 2020. Since filing the case, the
 14   Debtor has worked to market and consummate the sale of its valuable intellectual property
 15   assets (“Assets”). The sale has been complicated by complex disputes between the Debtor and
 16   Libo Pharma (“Libo”), a party who entered into a license agreement with the Debtor in 2017
 17   for Asia, Africa and Australia. Prior to filing this case, the Debtor notified Libo that it was in
 18   material breach of the license agreement (the “License”) and after Libo failed to cure the breach,
 19   that the License was terminated. Libo disputes the termination and asserts the Debtor is in
 20   breach. The parties also dispute the consequence of the various breach claims. But for these
 21   complications, this would have been a very straightforward case and process. These disputes
 22   and assertion of various rights have delayed an expeditious sale.
 23             Notwithstanding these complexities, the Debtor has made significant progress in
 24   obtaining and negotiating offers, advancing the Sale, and negotiating a possible settlement with
 25   Libo. The Debtor is unable to propose a plan, other than one which is contingent and somewhat
 26   speculative until the sale process is concluded, which is expected to occur on or before
 27
 28             1
                    Unless otherwise stated, all section references herein are to the Bankruptcy Code.




                                                       -2-
      3788.01                      DEBTOR’S MOTION TO EXTEND EXCLUSIVITY PERIODS
Case 2:20-bk-16475-ER         Doc 109 Filed 11/16/20 Entered 11/16/20 20:08:52                Desc
                               Main Document    Page 3 of 15



  1   December 31, 2020. The sale and auction hearing are scheduled to be held on December 10,
  2   2020 at 2:00 p.m.
  3             The last day for the Debtor to exclusively file a Plan is November 16, 2020. The Debtor
  4   does not anticipate the requested extension of the Plan Exclusivity Periods will delay the Sale
  5   in any way and believes such extensions will benefit the estate by not forcing the Debtor to file
  6   and then amend a Plan once the Sale closes and circumstances have changed. The Debtor
  7   submits that based upon the foregoing and the record in this case, there is sufficient cause and
  8   it is in the best interest of the estate to grant the Motion and extend the Exclusivity Periods for
  9   120 days.
 10
 11                                                          II.
 12                                       JURISDICTION AND VENUE
 13             The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334. This
 14   matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before the Court
 15   pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory and other bases for the relief requested
 16   in the Motion are §§ 105(a) and 1121 of title 11 of the Bankruptcy Code, as complemented by
 17   the Federal Rules of Bankruptcy Procedure (hereinafter the “Bankruptcy Rules”), and the Local
 18   Bankruptcy Rules.
 19
 20                                                   III.
 21                                      STATEMENT OF FACTS
 22   A.        Background And Bankruptcy Filing.
 23             The Debtor commenced this Bankruptcy Case by filing a voluntary petition for relief
 24   under Chapter 11 of the Bankruptcy Code on July 17, 2020. The Debtor continues to carry out
 25   its business operations and manage its financial affairs as a Debtor in Possession pursuant to 11
 26   U.S.C. §§ 1107 and 1108 and is in compliance with all requirements of the Office of the United
 27   States Trustee and the Bankruptcy Code. No trustee, examiner, or committee has been
 28   appointed in the Bankruptcy Case. Plan exclusivity expires on November 16, 2020




                                                   -3-
      3788.01                  DEBTOR’S MOTION TO EXTEND EXCLUSIVITY PERIODS
Case 2:20-bk-16475-ER         Doc 109 Filed 11/16/20 Entered 11/16/20 20:08:52                 Desc
                               Main Document    Page 4 of 15



  1             The Debtor filed this Chapter 11 Bankruptcy Case in order to prevent the foreclosure of
  2   its valuable intellectual property Assets and maximize value for its creditors and shareholders
  3   through the sale of its Assets which the Debtor has pursued since the outset of the Bankruptcy
  4   Case. Based upon the offers received to date, the Debtor reasonably anticipates that upon
  5   closing, the sale transaction will generate enough cash to pay all claims in full as well as provide
  6   a significant distribution to shareholders.
  7   B.        Sale of Assets And Negotiations With Potential Bidders.
  8             On September 22, 2020, the Debtor filed its Motion for Entry of Order Approving
  9   Auction Sale Format, Bidding Procedures and Related Relief (the “Bid Procedures Motion”,
 10   Dkt. No. 43). On October 15, 2020, the Court entered its Order Approving the Bid Procedures
 11   Motion (Dkt. No. 67). Pursuant to the Order Approving the Bid Procedures Motion, the Court
 12   scheduled the auction (the “Auction”) and the hearing to approve the sale (the “Sale”) of the
 13   Assets on December 10, 2020 at 11:00 a.m.2
 14             Prior to and subsequent to the hearing on the Bid Procedures Motion, the Debtor has
 15   been conducting negotiations and exchanging markups of the Template APA with three (3)
 16   separate buyers. The negotiations are complex and have grown significantly more complicated
 17   by decisions each of the proposed buyers and the Debtor must make relative to that certain
 18   Exclusive License and Technology Transfer Agreement (“Libo License”) between the Debtor
 19   and Libo Pharma Corp. (“Libo”) entered into on or around June 1, 2017.                 Despite the
 20   complexities, the Debtor continues to negotiate and make progress in the Sale of its Assets and
 21   anticipates close of sale by no later than December 31, 2020.
 22             Based on the written offers received from potential buyers, the Debtor anticipates that
 23   the Sale will result in consideration to the Debtor that will allow the Debtor to pay all allowed
 24   claims in full, including all administrative, secured and unsecured claims. However, until a
 25
 26             2
                On November 5, 2020, the Debtor filed Motion of Debtor-In-Possession on Shortened Time for
 27   Entry of an Order Extending the Deadline for the Debtor to Designate a Stalking Horse Bidder (“Stalking
      Horse”) in the Sale and Auction of its Assets (Dkt. No. 96). On November 12, 2020, the Court entered
 28   the Order approving the motion and extending the deadline for the Debtor to designate a Stalking to
      November 30, 2020 as well as other related deadlines.




                                                   -4-
      3788.01                  DEBTOR’S MOTION TO EXTEND EXCLUSIVITY PERIODS
Case 2:20-bk-16475-ER         Doc 109 Filed 11/16/20 Entered 11/16/20 20:08:52                Desc
                               Main Document    Page 5 of 15



  1   Sale is closed, any Plan would be speculative and contingent upon a future event with an as of
  2   yet undetermined buyer.
  3   C.        Extension of Exclusivity Periods.
  4             The Debtor is current on all of its post-petition bills, is funded through December 31,
  5   2020 as a result of loans made by director Raphael Nir and has filed all of its required monthly
  6   operating reports. Further, an extension of the Exclusivity Periods will not prejudice creditors
  7   as it will provide the Debtor with the time needed to prepare a non-speculative Plan on which
  8   creditors can rely. The alternative is the Debtor file a Plan within the initial 120 day period and
  9   then file an amended plan once the Sale closes. This results in an unnecessary administrative
 10   expense. The extension will not affect the pending Sale hearing set for December 10, 2020.
 11
 12                                                   IV.
 13                                         LEGAL ANALYSIS
 14   A.        Cause Exists to Extend the Exclusivity Periods.
 15             Section 1121(b) provides for an initial period of one-hundred and twenty (120) days
 16   after the commencement of a chapter 11 case during which a debtor has the exclusive right to
 17   file a Plan. See 11 U.S.C. § 1121(b) (“Except as otherwise provided in this section, only the
 18   debtor may file a plan until after 120 days after the date of the order for relief under this
 19   chapter.”). The Bankruptcy Code further provides that if a debtor files a plan within that 120-
 20   day period, it has a 180-day period from its petition date to solicit acceptance of its plan. 11
 21   U.S.C. § 1121(c)(3). Pursuant to §section 1121(d) of the Bankruptcy Code, the Bankruptcy
 22   Court may extend the Exclusive Periods “for cause.” See 11 U.S.C. § 1121(d) (“[O]n the request
 23   of a party in interest made within the respective periods specified in subsections (b) and (c) of
 24   this section and after notice and a hearing, the court may for cause reduce or increase the 120-
 25   day period or the 180-day period referred to in this section.”).
 26             Although the Bankruptcy Code does not define the term “cause” for purposes of §
 27   1121(d) or establish formal criteria for an extension of the Exclusive Periods, bankruptcy courts
 28   have discretion to extend exclusivity to promote the orderly, consensual, and successful




                                                   -5-
      3788.01                  DEBTOR’S MOTION TO EXTEND EXCLUSIVITY PERIODS
Case 2:20-bk-16475-ER          Doc 109 Filed 11/16/20 Entered 11/16/20 20:08:52               Desc
                                Main Document    Page 6 of 15



  1   reorganization of a debtor’s affairs. See In re Timbers of Inwood Forest Assocs., Ltd., 808 F.2d
  2   63, 372 (5th Cir. 1987) (noting that the meaning of “cause” under Section 1121 should be
  3   viewed in context of the Bankruptcy Code’s goal of fostering reorganization); In re Mirant
  4   Corp., No. 4- 04-CV-476-A, 2004 WL 2250986, at *2 (N.D. Tex. Sept. 30, 2004) (noting that
  5   an extension of exclusivity is typically granted where “the debtor has shown substantial
  6   progress toward reorganization”).
  7             Bankruptcy courts in this district routinely grant extensions of exclusive periods to
  8   provide ample opportunity for debtors to develop a chapter 11 plan. See, e.g., In re Verity Health
  9   System of California, Inc., Case No. 2:18-bk-20151-ER, ECF No.1168 (extending Exclusivity
 10   Periods to 240 and 300 days after the petition date); In re Brotman Medical Center, Inc., Case
 11   No. 2:07-bk-19705-BB, ECF No. 783 (Bankr. C.D. Cal. Sept. 9, 2008) (extending Exclusivity
 12   Periods to 315 and 375 days after the petition date); In re National R. V. Holdings, Inc., Case
 13   No, 6:07-bk- 17941-PC, ECF No. 386 (Bankr. C.D. Cal. Mar. 26, 2008) extending Exclusivity
 14   Periods to 210 and 270 days after the petition date); In re People's Choice Home Loan, Inc.,
 15   Case No. 8:07-bk-10765-RK, ECF No. 809 (Bankr. C.D. Cal. Jan. 8, 2008) (extending
 16   Exclusivity Periods to 317 and 377 days after the petition date). For the reasons detailed below,
 17   the same relief should be granted here.
 18   B.        Relevant Factors to Analyze Whether Cause Exists to Extend Exclusivity Periods.
 19             The courts have developed a list of several factors to consider in determining whether a
 20   debtor has had an adequate opportunity to negotiate a chapter 11 plan and thus whether cause
 21   exists to extend the Exclusivity Periods under § 1121(d) of the Bankruptcy Code:
 22             1.     The size and complexity of the case;
 23             2.     The necessity of sufficient time to permit the debtor to negotiate a plan and
 24                    prepare adequate information;
 25             3.     The existence of good faith progress toward reorganization;
 26             4.     The fact that the debtor is paying its bills as they become due;
 27             5.     Whether the debtor has demonstrated reasonable prospects for filing a viable
 28                    plan;




                                                    -6-
      3788.01                   DEBTOR’S MOTION TO EXTEND EXCLUSIVITY PERIODS
Case 2:20-bk-16475-ER          Doc 109 Filed 11/16/20 Entered 11/16/20 20:08:52                   Desc
                                Main Document    Page 7 of 15



  1             6.      Whether the debtor has made progress in negotiations with its creditors;
  2             7.      The amount of time which has elapsed in the case;
  3             8.      Whether the debtor is seeking an extension of exclusivity to pressure creditors
  4                     to submit to the debtor's reorganization demands; and
  5             9.      Whether an unresolved contingency exists.
  6             In re New Meatco Provisions, LLC, No. 2:13-BK-22155-PC, 2014 WL 917335, at *3
  7   (Bankr. C.D. Cal. Mar. 10, 2014); In re Catholic Bishop of N. Alaska, No. F08-00110-DMD,
  8   2009 WL 8412171, at *1 (Bankr. D. Alaska Sept. 11, 2009); In re Adelphia Commc’ns Corp.,
  9   352 B.R. 578, 587 (Bankr. S.D. NY 2006) (noting that the nine factors listed above are
 10   “objective factors which courts historically have considered in making determinations of this
 11   character”); In re McLean Indus., Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y. 1987); accord In re
 12   Express One, 194 B.R. at 100 (identifying all of the nine factors as relevant in determining
 13   whether cause exists to extend exclusivity); In re United Press Int’l, Inc., 60 B.R. 265, 269
 14   (Bankr. D.C. 1986) (holding that debtor showed cause to extend exclusive period based upon
 15   certain of the nine factors). The exercise of the Court’s discretion is not simply a check-off
 16   process, but is based upon the totality of the circumstances. The above factors are not the
 17   exclusive bases for the exercise of the Court’s discretion to extend the exclusive periods, nor
 18   must they all be satisfied.
 19             A debtor is not required to satisfy all nine factors as not all of them are relevant to every
 20   case. Many courts have relied upon only a few of the above factors to determine whether cause
 21   exists. See, e.g., In re Henry Mayo Newhall Mem’l Hosp., 282 B.R. 444, 453 (9th Cir. BAP
 22   2002) (identifying "a transcendent consideration" to be "whether adjustment of exclusivity will
 23   facilitate moving the case forward toward a fair and equitable resolution"); In re Hoffinger
 24   Indus., 292 B.R. 639, 644 (8th Cir. 2003) (using four of the above factors to affirm the
 25   bankruptcy court's extension of the exclusivity period); In re McLean Indus., Inc., 87 B.R. 830,
 26   834 (Bankr. S.D.N.Y. 1987) (identifying five factors used by courts to determine whether cause
 27   exists to extend exclusivity).
 28




                                                    -7-
      3788.01                   DEBTOR’S MOTION TO EXTEND EXCLUSIVITY PERIODS
Case 2:20-bk-16475-ER          Doc 109 Filed 11/16/20 Entered 11/16/20 20:08:52               Desc
                                Main Document    Page 8 of 15



  1             As explained below, the Debtor meets each of the factors outlined in In re New Meatco
  2   Provisions, LLC, to the extent they apply, which favors extending the Exclusivity Periods.
  3             First, while this Debtor does not have many creditors or complex operations, its Assets
  4   and the negotiations concerning the sale of its Assets are indeed complex.
  5             Secondly, the Debtor requires additional time to gather the information necessary to
  6   formulate a plan, i.e., through the completion of the Sale. This will allow the Debtor to propose
  7   a noncontingent plan on which the Court and creditors can rely.
  8             Third, the record is clear that the Debtor has proceeded expeditiously and made good
  9   faith progress toward reorganization. Evidence of this is the commitment of management to
 10   fund the reorganization, the obtaining of three (3) multimillion dollar offers, the ongoing
 11   negotiations with buyers and efforts made to resolve disputes with Libo to facilitate a
 12   consensual sale and avoid unnecessary litigation costs and delay.
 13             Fourth, the Debtor is current on all of its post-petition bills.
 14             Fifth, upon the closing of the Sale, the Debtor will be in a position to propose a Plan
 15   which pays all of its creditors in full and makes a substantial distribution to shareholders.
 16             Next, this is the Debtor’s first request to extend the Exclusivity Periods and this
 17   Bankruptcy Case has only been pending for slightly over three (3) months.
 18             Finally, the Debtor is not seeking the extension for any untoward purpose with respect
 19   to its creditors, but rather to reduce administrative expenses and by first reaching a level of
 20   certainty of the availability of resources in the estate, instead of proposing a contingent plan.
 21   No creditor will be prejudiced by the extension of the Exclusivity Periods.
 22             Based on the foregoing, the Debtor submits there is sufficient cause to grant the Motion
 23   and extend the Exclusivity Periods for 120 days.
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///




                                                     -8-
      3788.01                    DEBTOR’S MOTION TO EXTEND EXCLUSIVITY PERIODS
Case 2:20-bk-16475-ER        Doc 109 Filed 11/16/20 Entered 11/16/20 20:08:52               Desc
                              Main Document    Page 9 of 15



  1                                                  V.
  2                                           CONCLUSION
  3             WHEREFORE, the Debtor respectfully requests the Court enter an Order:
  4             1.    Granting the Motion in its entirety;
  5             2.    Extending by 120 days the Exclusive Filing Period from November 16, 2020 to
  6   March 16, 2021;
  7             3.    Extending by 120 days the Exclusive Solicitation Period from January 15, 2021
  8   to May 15, 2021;
  9             4.    Entry of this Order is without prejudice to the Debtor’s right to seek additional
 10   and further extensions of the Exclusivity Periods; and
 11             5.    Granting such other and further relief as the Court deems just and appropriate
 12   under the facts and circumstances of this case.
 13
 14   Dated: November 16, 2020                               WEINTRAUB & SELTH, APC
 15                                                 By:    /s/ Crystle J. Lindsey
 16                                                        Daniel J. Weintraub
                                                           James R. Selth
 17                                                        Crystle J. Lindsey
                                                    General Bankruptcy Counsel for
 18
                                                    Chapter 11 Debtor and Debtor in Possession,
 19                                                 NEUMEDICINES, INC.
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                  -9-
      3788.01                 DEBTOR’S MOTION TO EXTEND EXCLUSIVITY PERIODS
Case 2:20-bk-16475-ER         Doc 109 Filed 11/16/20 Entered 11/16/20 20:08:52               Desc
                              Main Document     Page 10 of 15



  1                          DECLARATION OF DANIEL J. WEINTRAUB
  2             I, Daniel J. Weintraub, hereby declare:
  3             1.     I am an attorney duly admitted to practice in the State of California and before
  4   the United States District Court for the Central District of California. I am a partner with the
  5   law firm of Weintraub & Selth, APC, the general bankruptcy counsel for the Chapter 11 Debtor
  6   and Debtor in Possession, Neumedicines, Inc. (the “Debtor”). Unless otherwise indicated, each
  7
      of the facts contained in this declaration is based upon my personal knowledge and, if called as
  8
      a witness, I could and would competently testify thereto.
  9
                2.     I make this Declaration in support of the Motion Of Debtor In Possession For
 10
      Entry of an Order (i) Extending the Exclusivity Deadlines; and (ii) Granting Related Relief (the
 11
      “Motion”).
 12
                3.     The Debtor requests entry of an order (i) extending by 120 days the period during
 13
 14   which the Debtor has the exclusive right to file a Chapter 11 Plan of Reorganization (“Plan”

 15   and the “Exclusive Filing Period”) from November 16, 2020 to March 16, 2021; and (ii)

 16   extending the period during which the Debtor has the exclusive right to solicit Plan acceptance
 17   (the “Exclusive Solicitation Period” and together with Exclusive Filing Period, the “Exclusivity
 18   Periods”) from January 15, 2021 to May 15, 2021.
 19             4.     I am the attorney leading the negotiations for the Debtor concerning the sale
 20   (“Sale”) of the Debtor’s assets (“Assets”). The Sale has been complicated by complex disputes
 21   between the Debtor and Libo Pharma Corp. (“Libo”) with respect to license agreement (the
 22   “License”) between the Debtor and Libo entered into in 2017 for Asia, Africa and Australia.
 23             5.     I have had multiple conversations with Michael Lubic (“Mr. Lubic”), counsel
 24   for Libo, with respect to resolution of the disputed claims related to License. I have
 25   communicated to Mr. Lubic the Debtor’s position, which is that prior to filing bankruptcy, the
 26   Debtor notified Libo that it was in material breach of the License and that after Libo failed to
 27   cure the breach, the License was terminated. Mr. Lubic has communicated to me that Libo
 28   disputes the termination of the License and asserts the Debtor is in breach. The Debtor and




                                                   -10-
      3788.01                  DEBTOR’S MOTION TO EXTEND EXCLUSIVITY PERIODS
Case 2:20-bk-16475-ER       Doc 109 Filed 11/16/20 Entered 11/16/20 20:08:52                   Desc
                            Main Document     Page 11 of 15



  1   Libo also dispute the consequence of the various breach claims. These disputes and assertion
  2   of various rights have delayed an expeditious sale and but for these complications, I believe this
  3   would have been a very straightforward case and sale process.
  4             6.   Despite the above complexities, the Debtor has made significant progress in
  5   advancing the Sale, obtaining and negotiating offers, and negotiating a possible settlement with
  6   Libo. I have had multiple conversations with counsel for all of the potential buyers and the
  7   Debtor has exchanged multiple drafts of the Template Asset Purchase Agreement (“APA”) with
  8   three (3) separate buyers. The Debtor has made significant progress toward reorganization,
  9   including obtaining of three (3) multimillion dollar offers from three (3) potential purchasers,
 10   exchanging detailed asset purchase and royalty agreements with the three (3) potential buyers
 11   negotiating a potential resolution with Libo to resolve the License disputes, and making
 12   significant progress in facilitating a consensual sale in order to avoid unnecessary litigation
 13   costs and delay.
 14             7.   The Sale and Auction hearing are scheduled to be held on December 10, 2020 at
 15   2:00 p.m. I believe the Debtor is unable to propose a non-contingent Plan which would likely
 16   require significant amendment until the Sale process is concluded, which is expected to occur
 17   on or before December 31, 2020. Upon the closing of the Sale, the Debtor will be in a position
 18   to propose a Plan which the Debtor anticipates will pay all of its creditors in full and can provide
 19   a substantial distribution to shareholders.
 20             8.   I do not believe the requested extension of the Plan Exclusivity Periods will
 21   delay the Sale in any way and I believe such extensions will benefit the estate by not forcing
 22   the Debtor to file and then amend a Plan once the Sale closes and circumstances have changed.
 23   If the Debtor were required to file a Plan at this time, it would be speculative and contingent
 24   upon a future event with an as of yet undetermined buyer.
 25             9.   I believe that extension of the Exclusivity Periods will not prejudice creditors as
 26   it will provide the Debtor with the time needed to prepare a non-speculative Plan on which
 27   creditors can rely. The alternative is the Debtor file a Plan within the initial 120 day period and
 28   then be forced to file an amended plan once the Sale closes, which results in an unnecessary




                                                  -11-
      3788.01                 DEBTOR’S MOTION TO EXTEND EXCLUSIVITY PERIODS
Case 2:20-bk-16475-ER         Doc 109 Filed 11/16/20 Entered 11/16/20 20:08:52                 Desc
                              Main Document     Page 12 of 15



  1   administrative expense. An extension of the Exclusivity Periods would reduce administrative
  2   expenses by first reaching a level of certainty of the availability of resources in the estate,
  3   instead of proposing a contingent and speculative plan.
  4             10.    The Debtor is current on all of its post-petition bills, is funded through December
  5   31, 2020 as a result of loans made by director Raphael Nir and has filed all of its required
  6   monthly operating reports.
  7             11.    This is the Debtor’s first request to extend the Exclusivity Periods. Upon close
  8   of the Sale, the Debtor will continue expeditiously with the preparation and filing of its Plan.
  9
 10             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
 11   true and correct. Executed this 16th day of November, 2020, in Los Angeles, California.
 12
 13
 14                                                           /s/ Daniel J. Weintraub
                                                              DANIEL J. WEINTRAUB
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                   -12-
      3788.01                  DEBTOR’S MOTION TO EXTEND EXCLUSIVITY PERIODS
        Case 2:20-bk-16475-ER                     Doc 109 Filed 11/16/20 Entered 11/16/20 20:08:52                                      Desc
                                                  Main Document     Page 13 of 15

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                        11766 Wilshire Blvd., Suite 1170, Los Angeles, CA 90025

A true and correct copy of the foregoing document entitled MOTION OF DEBTOR-IN-POSSESSION FOR ENTRY OF AN
ORDER (I) EXTENDING THE EXCLUSIVITY PERIODS; AND (II) GRANTING RELATED RELIEF; DECLARATION OF
DANIEL J. WEINTRAUB IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
November 16, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On November 16, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on______, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


November 16, 2020                  Gabby Piceno                                                   /s/ Gabby Piceno
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-16475-ER       Doc 109 Filed 11/16/20 Entered 11/16/20 20:08:52        Desc
                            Main Document     Page 14 of 15



        ADDITIONAL SERVICE INFORMATION (if needed):
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):


   ON BEHALF OF KARYOPHARM THERAPEUTICS INC Matthew Benedetto
   matthew.benedetto@wilmerhale.com whdocketing@wilmerhale.com

   ON BEHALF OF BRINK BIOLOGICS, INC. & NANTKWEST, INC. Bruce
   Bennett bbennett@jonesday.com

   ON BEHALF OF KARYOPHARM THERAPEUTICS INC Salvatore M
   Daniele WHDocketing@wilmerhale.com

   ON BEHALF OF ELLIOT FRIEDMAN David S Kupetz dkupetz@sulmeyerlaw.com,
   dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

   ON BEHALF OF DEBTOR Crystle Jane Lindsey crystle@wsrlaw.net,
   crystle@cjllaw.com;gabby@wsrlaw.net;eduardo@wsrlaw.net

   ON BEHALF OF KARYOPHARM THERAPEUTICS INC Benjamin W
   Loveland , WHDocketing@wilmerhale.com

   ON BEHALF OF LIBO PHARMA CORP. Michael B Lubic michael.lubic@klgates.com,
   jonathan.randolph@klgates.com

   ON BEHALF OF DEBTOR jim@wsrlaw.net,
   jselth@yahoo.com;eduardo@wsrlaw.net;gabby@wsrlaw.net;vinnet@ecf.inforuptcy.com

   ON BEHALF OF KARYOPHARM THERAPEUTICS INC George W
   Shuster WHDocketing@wilmerhale.com

   ON BEHALF OF ESTATE OF LENA BASILE Stephen S Smyth
   office@smythlo.com;r58723@notify.bestcase.com

   OUST United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

   ON BEHALF OF DEBTOR dan@wsrlaw.net,
   vinnet@ecf.inforuptcy.com;gabby@wsrlaw.net;eduardo@wsrlaw.net

   ON BEHALF OF OUST Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
                                        Case 2:20-bk-16475-ER                 Doc 109 Filed 11/16/20 Entered 11/16/20 20:08:52                                 Desc
                                                                              Main Document     Page 15 of 15



                                        1   Via U.S. Mail

                                        2   Office of the United States Trustee: c/o Hatty K. Yip, 915 Wilshire Blvd., Suite 1850, Los Angeles,
                                            CA 90017
                                        3

                                        4   Debtor: c/o Timothy K. Gallaher, 480 W. Norman Ave., Arcadia, CA 91007

                                        5
                                                                                     TWENTY LARGEST UNSECURED
                                        6                                                   CREDITORS
                                                          Business Card Services                  Christopher E. Lawrence            Wilson Sonsini Goodrich & Rosati
                                        7                    PO BOX 23066                            156 Lombard St, #24                   650 Page Mill Road
                                                      Columbus, GA 37902-3066                     San Francisco, CA 94111               Palo Alto, CA 94304-1050
                                        8
                                                          Estate of Lena A. Basile                 Foley & Lardner LLP           Ground Zero Pharmaceuticals, Inc.
                                                           10426 Helendale Ave.               555 South Flower ST, #4400            5405 Alton Parkway, Suite A-464
                                        9                    Tujunga, CA 91042                Los Angeles, CA 90071-2411                   Irvine, CA 92604

                                       10                    Hebron Cheung                                Hue Kha                                   Jamie Tom
                                                      2724 Healther Heights Ave                      13235 Elmrock Ave.                          PO BOX 66053
                                       11                Arcadia, CA 91006                           Moorpark, CA 93021                        Arcadia, CA 91066

                                                           Labyrinth Strategic 173                  Libo Pharma                                    Siegfried Irvine 9342
11766 W ILSHIRE B LVD ., S UITE 1170




                                       12
 W EINTRAUB & S ELTH, APC




                                                              Highland Place               10F, No 27-8, Sec.2, Zhongzheng                          Jeronimo Road
                                                           Monrovia, CA 91016                                                                       Irvine, CA 92618
     L OS A NGELES , C A 90025




                                                                                           E. Tamsui Dist, New Taipei City
                                       13
                                                                                                   251, TAIWAN
                                                           Outcome Capital 11921                          Scott Buckel                  The Trustees of Columbia
                                       14                 Freedom Dr. Ste 730                          8926 Glacier Ave             University c/o Clinical Trial Office
                                                             Reston, VA 20190                       Texas City, TX 77591                     PO BOX 26453
                                       15                                                                                                     New York, NY
                                                           Stanford University                    Summit Analytical, LLC
                                       16                    PO BOX 44253                     8354 Northfield Blvd, Blvd G,
                                                  San Francisco, CA 94144-4253                         Suite 3700
                                       17                                                        Denver, CO 80238


                                       18

                                       19

                                       20                                                 SECURED CREDITORS
                                                         Elliot Friedman                       Mao Qun Int'l. Investment LLC                     Raphael Nir
                                       21      717 W. Olympic Blvd, Suite 2007             1F, No 22-2 Ln.189, Sec.1, Chengtai                227 Bridle Trail Road
                                                     Los Angeles, CA 90015                   Rd, Wugu Dist. , New Taipei                      Needham, MA 02492
                                                                                                        TAIWAN
                                       22

                                       23                                                    POTENTIAL BIDDERS

                                       24     Potential Bidder No. 1                  Potential Bidder No. 2         Potential Bidder No. 3           Potential Bidder No. 4
                                                  REDACTED                             REDACTED                          REDACTED                      REDACTED
                                       25

                                       26
                                       27

                                       28

                                                                                                               -4-
                                            3788.02
